Citation Nr: 1337936	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to October 1981 and January 2006 to April 2007 and additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the Atlanta RO in June 2013.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted.

The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1982 RO rating decision denied the Veteran's claim for entitlement to service connection for residuals of a back injury.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in August 1982 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.
CONCLUSIONS OF LAW

1.  The August 1982 rating decision which denied service connection for residuals of a back injury is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for residuals of a back injury is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis 

The Veteran's claim for entitlement to service connection for residuals of a back injury is based upon the same factual basis as his original claim of entitlement to service connection which was denied in an August 1982 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Veteran has two periods of active duty service, from September 1978 to October 1981 and from January 2006 to April 2007.  

The Veteran's initial claim for entitlement to service connection for residuals of a back injury was denied by an August 1982 RO rating decision.  The evidence of record at the time of the August 1982 rating decision included the Veteran's service treatment records (STRs) from his first period of active duty service (September 1978 to October 1981).  The August 1982 rating decision indicated that the basis for the RO's denial was that the STRs were silent as to any in-service back injury and that there was no evidence of a current back condition.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).

Since the final August 1982 rating decision, evidence associated with the claims file includes, but is not limited to, a January 2006 in-service health record diagnosing a lower back sprain, as well as various additional medical and service records from his subsequent period of active duty service (January 2006 to April 2007) relating to the Veteran's lower back.  This evidence is new, as it did not exist at the time of the final disallowance in August 1982.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely in-service injury and current disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for residuals of a back injury should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a back injury is reopened, and to this extent only, the appeal is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for residuals of a back injury.  

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2013).  "Active military, naval, and air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2013). 

The Veteran contends that he injured his back in service and mentions multiple incidents relating to his back spanning active duty and ACDUTRA.  The first incident the Veteran mentions is a 1981 fall from a ladder.  The Veteran's STRs contain a March 1981 treatment note where the Veteran reports he "feel on ladder well".  This treatment note mentions right shoulder pain and right side rib pain, but is silent as to the Veteran's back.  The Veteran also mentions injuring his back while at annual National Guard training in July 2004 (ACDUTRA).  The Veteran states he saw the unit doctor at the time but had had no further treatment.  The evidence of record is silent as to any records relating to a July 2004 National Guard training injury.  The RO attempted, but did not find, a Line of Duty (LOD) determination relating to the July 2004 incident.  Finally, the Veteran contends that he injured his back on active duty in 2006 while at Ft. Leonard Wood, Missouri while lifting gear onto a tank.  In addition to the Veteran's contentions, a buddy statement dated May 2007 states that in January 2006 the Veteran "injured his back doing MP training lifting a solider through a window clearing a building".  The Veteran's STRs show treatment in January 2006 at Ft. Leonard Wood, Missouri, with the Veteran complaining of lower back pain.  

Various subsequent documents also relate to the Veteran's lower back.  A January 2006 radiology examination of the lumbar spine reports "[m]ild compression fracture of L5 with degenerative discs of L4-L5".  An October 2006 medical report states that an MRI was ordered because the Veteran's lower back pain was worsening and not responding to conservative measures and physical therapy.  This MRI reported "small disc bulges".  An active duty temporary physical profile dated January 2007 lists the Veteran's medical condition as "Low Back Pain - Improving significantly with current therapy" and an active duty permanent physical profile dated February 2007 lists the Veteran's medical condition as "Low Back Pain - DEGENERATIVE DISC w/ FACET ARTHROPATHY".  A March 2007 health record that states the Veteran was "sent back from theater secondary to severe intractable chronic low back pain" and notes that the Veteran "reports that the onset of his back pain was during a PT test some time ago".  A September 2007 post-service VA treatment notes the Veteran complains of "chronic back pain, onset during heavy lifting 2003-04".  

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  

Here, the current medical evidence establishes that the Veteran has received treatment for his lower back.  The Veteran has provided competent and credible lay testimony of in-service injuries.  In addition, the Veteran's STRs confirm in-service treatment for his lower back.  The question therefore remains whether the evidence indicates that there may be an association.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran has asserted that his back pain began in-service.  Thus, the Board finds that the Veteran has met the guidance set forth in McLendon and the Veteran must be afforded an examination, and an opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of his back disability. All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must address the following questions:

a)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's back disability had its clinical onset or is related to any in-service disease, event, or injury during the Veteran's first period (September 1978 to October 1981) of active duty service?

b)  If the VA examiner determines that the Veteran's back disability is not related to his first period (September 1978 to October 1981) of active duty service, is there clear and unmistakable evidence that the Veteran's back disability existed prior to his entry onto his second period (January 2006 to April 2007) of active duty service?  

In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Attention is invited to a December 2005 inactive duty pre-deployment health assessment with no lower back issues noted; an August 2005 inactive duty pre-deployment health assessment with no lower back issues noted; a June 2005 inactive duty retention exam with no lower back issues noted; a May 2005 inactive duty annual medical certificate with no lower back issues noted; a May 2004 inactive duty annual medical certificate with no lower back issues noted; a November 2000 request for examination with no lower back issues noted; an August 2000 inactive duty enlistment examination with no lower back issues noted and an August 2000 inactive duty report of medical history with no lower back issues noted. 

c)  If the VA examiner determines that the Veteran's back disability existed prior to his entry onto his second period (January 2006 to April 2007) of active duty service, is there clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability?  

In rendering this opinion, the examiner should cite to supporting evidence in the claims folder.  Attention is invited to a May 2007 buddy statement relating an active duty lower back injury to the Veteran; a March 2007 active duty health record relating to the Veteran's lower back; a February 2007 active duty permanent physical profile noting the Veteran's lower back; a January 2007 active duty temporary physical profile noting the Veteran's lower back; an October 2006 active duty MRI report of the lumbar spine; a July 2006 active duty annual medical certificate with the Veteran noting lower back sprain; a January 2006 active duty treatment note from Ft. Leonard Wood, Missouri with the Veteran complaining of lower back pain; a January 2006 active duty radiology report of the spine; a January 2006 active duty pre-deployment health assessment with no lower back issues noted and a January 2006 active duty annual medical certificate with no lower back issues noted.  

Note: the term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. The term "clear and unmistakable" means undebatable.

d)  If the examiner determines that the Veteran's back disability did not pre-exist his second period (January 2006 to April 2007) of active duty service, is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's back disability had its clinical onset or is related to any in-service disease, event, or injury during the Veteran's second period (January 2006 to April 2007) of active duty service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale should be given for all opinions and conclusions expressed with a discussion of all relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the requested examiner's opinion does not answer or sufficiently answer the questions posed, return the case to the examiner for corrective action.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


